Citation Nr: 0015316	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  99-01 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from October 1973 to January 
1974.  This appeal arises from a September 1997 rating action 
in which the RO denied service connection for a nervous 
condition.

The veteran testified at a hearing before an RO hearing 
officer in March 1999.  A transcript of the hearing is of 
record.

Subsequent to transfer of the veteran's claims folder to the 
Board of Veterans' Appeals (Board) for appellate 
consideration, the veteran's representative submitted 
additional evidence for review.  It was indicated in a signed 
waiver that the veteran wished to waive initial RO 
consideration of this evidence in accordance with 38 C.F.R. 
§ 20.1304(c).


FINDING OF FACT

The veteran's claim of service connection for an acquired 
psychiatric disorder, to include PTSD, is plausible.


CONCLUSION OF LAW

The veteran has submitted evidence of  a well-grounded claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.  38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 
1991); 38 C.F.R. § 3.303 (1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records were reviewed.  The 
entrance examination was negative for any findings or 
diagnoses of an acquired psychiatric disorder.  The veteran's 
psychiatric condition was noted to be normal.  In a December 
1973 psychiatric evaluation, it was determined that the 
veteran had a schizoid personality manifested by 
seclusiveness, an inability to adjust to new demands, and 
autistic thinking.  It was noted that no psychiatric disease 
was found.  It was further recommended that the veteran be 
discharged from the technical school.  

The veteran was hospitalized by the VA in January 1981.  She 
was diagnosed with agitated depression with suicidal 
ideations.  She was then transferred to another VAMC.  The 
diagnoses at that facility included character disorder, type 
unspecified.    

In a December 1985 VA hospital summary the veteran was 
diagnosed with borderline personality disorder.

VA outpatient treatment records and hospital summaries dated 
from April 1989 to October 1996 reveal diagnoses of major 
depression and borderline personality. 

At a hearing before an RO hearing officer in March 1999, the 
veteran testified that prior to service she did not have a 
nervous disorder but that after entering service she began to 
experience problems.  She stated that she experienced 
threats, intimidation and scary games from male soldiers 
while she was in service.  These experiences affected her 
daily life.  The veteran's mother testified that the veteran 
had not experienced any psychiatric problems prior to her 
enlistment in the service.

Subsequent to the transfer of the veteran's claims folder to 
the Board , the veteran's representative submitted additional 
evidence for review and indicated that the veteran wished to 
waive his right to have it initially considered by the RO 
pursuant to 38 C.F.R. § 20.1304(c).  The evidence submitted 
was a letter of treatment by a VA physician dated in April 
1999.   The physician stated that he had treated the veteran 
for approximately the last five years in the mental health 
clinic and epilepsy/psychiatry clinic and that she suffers 
from a relatively severe psychiatric disorder with components 
of depression, personality difficulties, past history of 
substance abuse, and non-epileptic spells.  Recently the 
veteran had described memories of sexual threats and attacks 
during military training school.  She believed that she was 
sexually intimidated by her male superior noncommissioned 
officers.  The physician diagnosed the veteran with post 
traumatic stress disorder and that if her accounts of the 
sexual threats and sexual attacks were accurate, they may be 
connected with her later psychiatric problems.  He stated 
that the non-epileptic spells (pseudoseizures) described 
above often occur in patients with a previous history of 
trauma, particularly sexual trauma.  

II.  Analysis

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify by a fair and impartial individual that 
the claim is well grounded.  38 U.S.C.A. § 5107(a).  Only 
when that initial burden has been met does the duty of the 
Secretary to assist such a claimant in developing the facts 
pertinent to the claim attach.  Id.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter the "Court") has further defined a 
well-grounded claim as a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  It has also held 
that where a determinative issue involves a medical diagnosis 
or medical causation, competent medical evidence to the 
effect that the claim is plausible is required.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for the claim of service connection to be well 
grounded, there must be competent evidence of : (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).

Service connection may be established for disability 
resulting from personal injury 
suffered or disease contracted in line of duty, or for 
aggravation of a pre-existing injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  Regulations also provided that service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the veteran's claims folder contains an April 
1999 letter from the veteran's VA physician showing a 
diagnosis of PTSD based on the veteran's claimed stressor of 
sexual harassment and trauma during active service.

The evidence currently before the Board includes medical 
evidence suggesting that the veteran currently suffers from 
PTSD, the veteran's allegations of sexual harassment and 
trauma during service which are presumed credible, and 
medical evidence linking the PTSD to events in service.  The 
veteran's claim therefore meets the requirements set forth by 
the Court in Caluza.  Accordingly, the Board finds that the 
veteran has submitted a well-grounded claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD.


ORDER

As the veteran has submitted a well-grounded claim of service 
connection for an acquired psychiatric disorder, to include 
PTSD, the appeal to this extent is allowed and is subject to 
further action as discussed hereinbelow.



REMAND

The veteran claims that she received sexual threats attacks 
during military training school.  In particular, she believes 
that she was sexually intimidated by her male superior 
noncommissioned officers.  The RO has not had an opportunity 
to verify any incident.

The Board notes that, since the veteran has been found to 
have submitted a well-grounded claim, VA has a duty to assist 
the veteran in the development of facts pertaining to her 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  The Court has 
held that the duty to assist the veteran in obtaining and 
developing facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinksi, 
1 Vet. App. 90 (1990).  The duty to assist also includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment.  Green v. 
Derwinksi, 1 Vet. App. 121 (1991).

Since VA has a duty to assist the veteran, the RO should take 
appropriate steps to contact the veteran and obtain a 
comprehensive list of her claimed in-service stressor events. 
With regard to her non-combat stressors, the RO should 
provide the veteran an opportunity to corroborate her 
allegations with credible supporting evidence such as 
lay/comrade statements and/or service department 
verification. All current treatment records, both private and 
VA should be obtained. Finally, the veteran should be 
scheduled for a VA examination to confirm whether she 
currently suffers from an acquired psychiatric disorder to 
include PTSD due to a verified stressor event in service.

The Board notes that in cases where a veteran alleges that he 
has PTSD due to a non-combat personal assault that he 
sustained during service, the Court has recently issued 
directives to be followed in the recent case of Patton v. 
West, 12 Vet. App. 272 (1999). Specifically, the Court 
specified that consideration of the special evidentiary 
procedures for PTSD claims based on personal assault that 
were established in February 1996 in VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, Paragraph 5.14(c) (Feb. 20, 
1996), must be made.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
therefore REMANDED to the RO for the following development:

1. The RO should take appropriate steps 
to contact the veteran in order to obtain 
any additional VA medical records for 
psychiatric treatment that have not been 
previously secured and incorporate them 
into the claims folder.

2. The RO should then take appropriate 
steps to contact the veteran to request 
comprehensive information concerning the 
specific incidents of sexual threats and 
attacks during service.  The veteran 
should also be advised that she may 
specifically submit lay/comrade 
statements which support her report of 
the alleged stressors.

3. The RO should take all appropriate 
steps to verify each stressor alleged by 
the veteran and should comply with the 
special evidentiary procedures for PTSD 
claims based on personal assault 
contained in the VA ADJUDICATION 
PROCEDURE MANUAL M21-1, Part III, 
Paragraph 5.14(c) (Feb. 20, 1996).

4. The RO should then schedule the 
veteran for a VA psychiatric examination 
in order to ascertain whether she 
currently suffers from disability 
manifested by PTSD and, if so, whether 
any diagnosis of PTSD is supported by a 
verified stressor event(s). All indicated 
testing should be done in this regard.

5. Upon completion of the development 
requested hereinabove and the performance 
of any other development deemed 
appropriate, the veteran's claim should 
be reviewed by the RO. The RO should 
readjudicate the issue of service 
connection for an acquired psychiatric 
disorder, to include PTSD in accordance 
with the recent case of Patton v. West, 
12 Vet. App. 272 (1999) and the special 
evidentiary procedures for PTSD claims 
based on personal assault contained in 
the VA ADJUDICATION PROCEDURE MANUAL M21-
1, Part III, Paragraph 5.14(c) (Feb. 20, 
1996). If any action taken remains 
adverse to the veteran, she and her 
representative should be furnished with a 
supplemental statement of the case and 
should be given an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 

IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



